Eaton Vance Money Market Fund Supplement to Prospectus dated March 1, 2009 Eaton Vance Cash Management Fund Supplement to Prospectus dated December 4, 2009 On October 19, 2009, the Boards of Trustees of each Fund and Cash Management Portfolio (the "Portfolio"), approved a change to the investment policies of each Fund and the Portfolio to provide that each will invest substantially all of its net assets in obligations of the U.S. Government and its agencies and instrumentalities. Implementation of this change is expected to be completed on or about March 1, 2010. In connection with the policy change, Eaton Vance Cash Management Fund will change its name to Eaton Vance U.S. Government Money Market Fund and the Portfolio will change its name to U.S. Government Money Market Portfolio. In addition, the Trustees approved the reorganization of Eaton Vance Money Market Fund into Class B shares of Eaton Vance Cash Management Fund. The reorganization is expected to be consummated on or about March 1, 2010. December 7, 2009 [CODE] Eaton Vance Cash Management Fund Eaton Vance Money Market Fund Supplement to Prospectus dated March 1, 2009 Effective December 4, 2009, shares of Eaton Vance Cash Management Fund (Fund) will no longer be offered though this prospectus. Please see the Funds prospectus dated December 4, 2009 for information regarding the Fund. Effective after the close of business on December 4, 2009, shares of Eaton Vance Money Market Fund will no longer be available for purchase or exchange. December 4, 20094209-12/09 MMFPS Eaton Vance Cash Management Fund Eaton Vance Money Market Fund Diversified money market mutual funds Prospectus Dated ^ March 1, 2009 The Securities and Exchange Commission has not approved or disapproved these securities or determined whether this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. Information in this prospectus Page Page Fund Summaries 2 Sales Charges ^ 8 Investment Objectives & Principal Policies and Risks 5 Redeeming Shares ^ 9 Management and Organization ^ 6 Shareholder Account Features ^ 10 Valuing Shares 6 Tax Information ^ 12 Purchasing Shares ^ 7 Financial Highlights ^ 13 This prospectus contains important information about the Funds and the services available to shareholders. Please save it for reference. Fund Summaries ^ Investment Objective and Principal Strategies. Each Funds investment objective is to provide as high a rate of income as may be consistent with preservation of capital and maintenance of liquidity. The Funds currently invest their assets in a ^ separately diversified registered investment company (Cash Management Portfolio, referred to herein as the Portfolio) with the same objective and policies managed by an affiliate of Eaton ^ Vance Management . Permissible investments include various types of high quality, U.S. dollar denominated money market instruments of domestic and foreign issuers, such as securities issued or guaranteed by the U.S. government or its agencies and instrumentalities, and high-quality, short-term obligations issued by banks and corporations. The Portfolio may invest significantly in securities issued by various U.S. government-sponsored entities, such as the Federal Home Loan Mortgage Corporation, the Federal National Mortgage Association, and the Federal Home Loan Banks. While such issuers may be chartered or sponsored by Acts of Congress, their securities are neither issued nor guaranteed by the United States Treasury. Principal Risk Factors. Each Funds yield will change as the short-term securities in ^ the Portfolio mature and the proceeds are reinvested in securities with different interest rates. In addition, certain events could reduce a Funds income level and/or share price, such as a sharp rise in prevailing short-term interest rates; adverse developments in the banking industry, which issues or guarantees many money market securities; adverse economic, political or other developments affecting domestic and/or foreign issuers of money market securities; changes in the credit quality of issuers; and default by a counterparty in a portfolio transaction. An investment in a Fund is not a deposit in a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although each Fund seeks to preserve the value of an investment at $1.00 per share, it is possible to lose money by investing in a Fund. 2 Performance Information. The following bar charts and table provide information about the Funds performance. Although past performance is no guarantee of future results, this performance information demonstrates the risk that the value of your investment will change. The returns in the bar charts are for each of the past ten calendar years through ^ December 31, 2008 and do not reflect a sales charge. If the sales charge was reflected, the returns would be lower. ^ Cash Management Fund ^ During the ten years ended December 31, ^ , the Funds highest quarterly total return was 1.49% for the quarter ended September 30, 2000, and its lowest quarterly return was 0.06% for the quarter ended June 30, 2004. The Funds annualized current and effective yields for the seven-day period ended October 31, ^ 2008 were ^ 1 . ^ 67 % and ^ 1 . ^ 68 %, respectively . For the seven-day period ended February 20, 2009, such yields were 0.00%. The Funds investment adviser has voluntarily undertaken to reimburse expenses or waive fees to the extent necessary to maintain a yield of not less than zero . This undertaking may be withdrawn at any time and is subject to recoupment. For current yield information call 1-800-
